                                                                         CLERK'S OFFICEU. S.DI
                                                                                             ST.COURT
                                                                                AT ROANDKE,VA
                                                                                      FILED

                                                                                   MA%f2 1225
                         IN Tc U NITED STA TES D ISTRICT COURT                JU    C.DUDLEM C ERK
                        FOR THE W ESTERN DISTRICT OF W RGINIA               BY:
                                  ROAN OKE D IV ISION                               E

DO UGLA S W .HUFF,

       Plaintiff,                                 CivilActionXo.7:18CV00054
                                                  M EM OR AND UM O PIM ON

NAN CY A .BERRYH ILL,Acting                       By:Hon.Glen E.Coprad
Com m issionerofSocialSecurity,                   SeniorUnited StatesDistrictJudge

       Defendant.


       Plaintiffhasfiled thisaction challenging the finaldecision ofthe Com m issionerof Social

Security denying plaintiffs claim s for disability insurance beneûts and supplem ental security

incomebenefksundertheSocialSqcurityAct,asamended,42U.S.C.jj416(i)and423,and42
U.S.C.j1381etseg.s respectively. Jurisdiction pfjhiscourtispursuantto42U.S.C.j405(g)
                    .




and 42 U.S.C.j 1383(c)(3). Asretlected by the memoranda and argumentsubmitted by the
parties,the issuesnow beforethe courtarewhethertheCom m issioner'sfnaldecision issupported

by substantialevidence,orwhetherthere isççgood cause''to necessitate rem anding the casz to the
                              .




Commissionerforfurtherconsideration. See42U.S.C.j405(g).
       The plaintiff,Douglas W .H uff,w as born on June 11, 1968,and completed the seventh

grade. (Tr.89). Mr.Huffhaspreviously worked asan auto body repairerand painter,spot
welder,wiring electrician,sheetmetalproduction employee,and fabricator. (Tr.22). H
                                                                                 .elast
wqrkedonaregularandsustained.basisin 2008. (Tr.367,399). On September25,2013,Mr.
Hufffiled applicationsfordisability insurance beneftsand supplem entalsecurity incom e benefits.

In sling his currentclaim s,M r.H uffalleged thathe becam e disabled foral1form s ofsubstantial

gainfulem ploym enton'February 10,2008,due to low erback pain,leftleg pain and num bness,a
lealming disability, high blood pressure,and depression. (Tr.361,411). Atthe time ofan
                                 .




administrativehearing onApril5,2016,theplaintiffam ended hisapplicationsso asto retlectan

alleged disability onjetdateofJuly 17,2012. (Tr.86). Mr.Huffnow maintainsthathehas
rem ained disabled; to the presenttim e. W ith respectto his application fordisability insurance

benefks,therecord revealsthatM r.Huffmettheinsured stamsrequirementsoftheActtilrough
                       '
                           .



the fourth quarterof2012,butnotthereafter. See generally 42 U.S.C.jj 416(i)#nd 423('
                                                                                   a).
Consequently,theplaintiffisentitiedtoaperiodofdisabilityanddisabilityinsurancebenefitsonly
ifhehasestablished thathebecam : disabled forallform sofsubstantialgainfulem ploym enton or
.




beforehisdatelastinsured,Decernber31,2012.

        M r.H ufps applications were denied upon initialconsideration and reconsidefation. H e

thepreqbestedandreceivçdaJ..
                           :novohearingandreview beforeanAdminisirativeLpw Judge.
ln an opinion dated Jqnuary 3,2017,theLaw Judgealso determined,afterapplying thefve-step

sequentiAlevaluation process,thatM r.Huffisnotdisabled. See20 C.F.R.jj404.1520 and
416.920.1 The Law Judge found thatM r. Huffsuffersfrom severalsevereim pairm ents,including
'
lum bar degenerative disc diseM e, hypertension, headaches, depression, anxiety, cognitive

disorder,borderline intelleçmalfunctioning,and pol
    .                                            ysubstance abuse disorder,butihatthese
im painnents do not, either indiyidually or in com bination, m eet or m edically equal the
                                     .




wquirementsofalistedimpairment. (Tr.14). TheLaw JudgethepassessedM r.Huffsresidual
ftmctionalcapacity aqfollpws:




        lTheproces'
                  srlquirestheLaw Judgeto ùonsider,in sequence,whetheraclaimant:(1)isengaged in
sub.stant
        ialgainfulactivity;(2)hasasevereimpairmentjfl)hasanimpairmentthatmeetsorequalsthereiuirements
ofalistedimpairment;(4)canretul'ntohispastrelevantwork;and(5)ifnot,whetherhecanperform otherworkinthe
nationaleconomy. 20C.F.R.jj404.1j20and416.920. Ifadecisioncanbereachedatanystepinthesequential
evaluationprocess,furtherevaluationisunnecessary. Id.


                                                   2
                   After careful consider>tion of the entire record,the underàigned
                   Gnds that the claim ant has the residual functional capacity to
                                         .

                   perform likhtwork asdefinqd in 20 C.F.R.(jjq404.1567(b)and
                   416.967419,excepthe can stand or walk for two hours in an
                   eight-hourworkday,andsitforsixhpursinaneijht-hourworkday.
                   H ow ever,the claim antcénnotperform these activltiesformorethan
                   30 minuyesata time and requirestheability to sitorstand atwill.
                   Tlke claimap'tcan occasitmally balance,stoop,crouch,crawl,and
                   climb ramps and stairs,buthe can neverclimb ladders,ropes,or
                   scaffolds. 'H e can occasionally operate footcontrols w ith his left
             ...   lower extremity and frequently With hisright lower extremity.
                   FurtheN ore,theclaimantcan frequently handle orGngerobjects
                   but shpuld avoid concentrated exposure to extreme tempqratures,
                   vibrations,énd Woikplace hazards. H e is also lim ited to sim ple,
                   routino,andrepetitivetasksinalow-stressenvironment(definedas
                   hakingonly occasionaldecision makinq orchangesin theFork
                   setting) wlth onl# occasional interactlon with thç public or
                   co-w orkers.                                  .

(Tr.16). Given such aresidualfunctionalcapacity,and afterconsidering testimony from a
                                             .       :
vodationalexpert,theIiw JudgedejenninedthatMr.Huffisunaàletoperform any ofhispast
                                                             .




relevantwork. (Tr.'22). liowever,the Law'Judge found that Mr.Huff retains suffcient
functional capacity to perform other work roles existing in signiicant num ber in the national
         .                                                               2
economy. (Tr.23). Acçordipgly,theLaw JtldgeconcludedthatM r.Huffisnotdisabled,and
that he is not entitlqd to benefks under either federalprogram . See cenerally 20 C.F.R.
                             '
  '
                      ?.     .                          .        '
55404.1520(g)and4.18;9z0(g). 'TheLaw Judge'sopinionwasadoptedastiw fualdecision of
                                     .




theComm issioùerbythe SociqlSecurijy Administration'sAppealsCouncil. Havinj exhausted
  , avai
all     lable adm inistrativeremedies,Mr.HuffV snow appealedtothiscourt.
                                                         ,

                                 1 ,
                                 '               1                   '       '   v
       W hile plaintitfn'
                        ia'
                          y be dlsabled forcertain forms of emplèyment,the crucialfactual
ddennination is whejherplaintiff is disabled forallfonus of substantialgainfulemployment.

See 42 U.S.C.jj423(d)(2)and 1382c(a). There are fourelementsofproofwhich mustbe
considéredinmakingsuchananalysis. Theseelementsaresummariyqdasfollows:(1)objective
m edicalfacts and clinicalfindings;(2)thebpini
                         .                   onsapd conclusionsoftreatingphysicians;(3)

                                                                         3
subjectiveevidenceofphysicalmanifestationsofimpairments,asdescribedthroughaclaitant's
testimony;and(4)theclaimant'sçducation;vocationalhistory,residualskills,andage. Vitekv.
Finch,438.17.2d 1157,1159-.
                          60(4thCir.1971);Undenvtmdv.Ribicofll298F.2d 850j811(4th
Cif.1962).
         On appeal,M r.Hpff raises severalarguments,including thatthe Law Judge erred in

assessing hism entalresidualfunctional.capacity and presented a legally insuo cienthypothetital

to the vocationalexpert. Afterreview ing the record and considering the parties'argum ents,the

courttsnds Gçgood cause''to rem and the case to the Com m issioner for further developm entand

consideration. See42U.S.C.j405(g).
         Thé 'record .yeveals that M r. Huff has em otional and cognitive im pairm ents that
                                                       .




signiGcantly affecthi!ability to fpnction. H e received specialeducation servipes in schooland

onlf cqmpleted thesevbnth grade. (Tr.71,89).In 2010,M.
                                                     r.Huffunderwentaconsultative
psycholpgical evaluation in connection w ith a prior application for benefks, wlpich included
                                                                                      .




intelligence and achievem ent testing. Based on the test results,the consultative psychologist
     .




opined th>tplaintiff has borderline intellectualfunctioning and learning disabilities in reading,

spelling,and arithmetic. (Tr,373). The psychologistalso diagnosed Mr.Huffwith major
.




depressiveorderofmoderateintensityandpolysubstancedependenceandabuse. (Tr.373). Mr.
..




Huffhas since been '
          .
                   treated for anxiety and depression by his prim ary carè'
                                                                          physician,Dr.Laura

Cieraszynski. (Tr,
                 .
                 ,875
                    ': ,
                       qp
                   .., .,
                         880).,l
                            .  .
                                n 2015,Dr.Cieraszynskireferred pl aintiff
                                                               -' .     .-
                                                                          to Carilion Clinic
                                :   .                                  .. t

Roanoke Negrology fo.
                    fa copsgltative examination. An MR.Iofthe jjr.ain showe(jaareàs oj-
increased-1-
           2signalsihthedkepcerebralwhitematter-'' (Tr.786). TheneurologistreferredMr:
l'JufftoDr.AnnSollingerforaneuropsychologicalevaluation. Dr.Sollingerdiagnosedplaintiff
W ith acdgnitive disorderand a dupressive disorder. (Tr.902). Shç stlbsequently noted that


                                               4
    plaintiffs sym ptom s of depression and psychological distress E'm ay interfere w ith cognitive     .
                                                                                                            '




    funçtioningonadailybasis.'' (Tr.916).
                        A statèagency psychologist Dr.JulieJennings,completedtwo formsregardingplaintiffs
                                                         .




    mentalhealth:aPsychi
                       c
                         gtricReview Techniquefprm and aM entalResidualFunctionalCapacity
                                         '
        .



    Assessmentform. Onth.efirstfprm,Dr.Jenningsnotedthatplaintiffhasmoderatediffkultiesin
    maintaining concqntration,persistence QrpAce. tTr.140). On theseçond form,Dr.Jennings
    opiped thatM r.Huff'ha
                         '
                           smoderate limitgtions in the category ofççsustained concentration and
            .           .



    persistence-'' (Tr.146). M ore specifcally,Dr.Jennings noted thatM r.Huff's ability to
    maihtain attention and concentration forextendedneriodsismoderatelv lim ited.asishistsability
                                   '
                .



    to com plete a norm alw orkday and w orlcweek w ithoutintenuptions from psychologically based

    symptom s and to perfol'm ata consistentpace w ithoutan unreasonable num ber and length ofrest
.   pqriods.
           '' (Tr.146). Cpnsistent.with Dr.Jennings'assessment,the Law Judge found atstep
            .




    three of the sequential evaluation process that plaintifrs im pairm ents result in ççm oderate

    diffkulti'
             es''withççconcentration,persistence,orpace-'''(Tr.15).
                            lngssesslngplaintiffsrestdqualfunctionalqapacity(ççRFC''),theLaw Judgeindicatedthat
                            '




    hehadgivenGgreatweight''toDr.Jermings'opinions. (Tr.20). However,theLaw Judgedid
    notexpreshly referehce plaintiffs m oderate lip itations in concenttation,persistence,and pade

    intàeRFC assesslentorthehypotheticalquestion pojedtothevocationalexpert. Instead,the
    Law Judge lim i
                  ted M tr$Huf.fto ttsim ple,routine,and repetitivetasks in a low -stressenvironm ent''
                  . :: .'.                                                       .
                                                                                          .
                                             '   .
    .                                                                                         .   '


    With ççonly occasionalinteraçtiop w ith the publicorco-workers.'
                                                     .             ' (T!'.16).'
                                                                       .




                            In the court'sview ,the difficulty w ith theLaw Judge'sevaluation pfM r.H ufrsem otional

    ahd cognitive im p.airm ents is two-fold. First,the Law Judge's opinion appears to correlate an
                    .                            L'
    ability to perform simple tasks w ith the ability to m aintain concentration,persistence,and pace.


                                                                   5
On page 9 ofhisopiniop,theLaw Judge sum m arily states,w ithoutexplanation,thathe accounted

fgl'anynon-exertionatrestrictions<çby form ulating theresidu>lfunctionalcapacity above,w hich
                                   ,



lipitstheclaimanttosimple,unskilled,andlessthan lightwork-'' (Tr.19). '
                                                                      rhecourtagrees
withtheplaintiffthàttàeLawludge'scoùclusoryanalyëisconsictswithtliedecisionortheUnited
states'CourtofA'
               ppealsfortheFourthCircuitinM asciov.Colvin,780F.3d632(4th Cir.2015).
1n M ascio.theFourth Ciriuitexplained thatGçtheabilitytoperform simpletasksdiffersfrom the
.




ability to st>y on task''an'd thatEsgoqnly the latter limitation would accountfora claimant's
limitâtion in concentration,persistence,or pace.'' 780 F.3d at638. Thus,merely limiting a

claimaéttounskilledwork,withoutany furtherexplanation,iqinsuffcientunderM ascio. Seeid.

(ççperhapstheALJcanexplqinwh#Mascio'smoderatelimitationinconcentration,persistence,or
pace,gtstep three doesnottranslate into a lim itation in M ascio'sresiduélfunctionalcapacity ....
                -        ' .           ' ..                    '   '
        ,



Btltbe
    ''causetheALJheregavenoexplanati:n,aremandisinorder.'');seealsoPerryv.Berryhill,
                    .-                        '-       .



            18-1076, 2019 U.S. App.LEXIS 6969,at *8 (4th Cir.M ar.'8,2019) (GG
                                          .                                  The missing
explan>tion in thiscqse isparticularly im portantbecause itis undisputed thatPerry'y stroke left

him with limitationsin concentration,persistence,and pace. A nd thosç lim itations,asw e have
                                                       .                   .




heldjare notaccounted foradequately by theportion ofthe ALJ'Sassessm entthatrestrictsPerry to
                                   .




<upskilledwork.''')(citingM asciosupra).
             A lthough the Law Judge also restricted M .
                               .                       r. H'uff to çdlow -stress'' w ork w ith ttonly

gcçasionalinteractionwiththepuhlicorco-workers''(Tr.16),theLaw Judgefailedtoexplainhow
                               ,2. 's
                                .:  '' .:          .                   .
tLçs: additional lim'itàtions sufficiently accommodate plaintiffs moderate difficulties with
    (, .
cùncentration,persistence,and pace. See.e.g.,Julia B.v.Berrvhill,N o.7:17-cv-00508,2019
                                                           .




U.S.Dist.LEXIS 46098,At*20(W .D.V>.Jap.2,2019),renortandrecommendation adopted,
2019 U.S.Dist.LEXIS 45614(W .D.Va.M ar.20,2019)(concluding tàatremandwasrequired


                                                               6
under1
     M-a..
         1.
          :.: where the Law Jud.ge failed to explain how (<a limitatipn to low-stresswork
stlficieùt
         :lyaccominodates(theplaintiffsqlnoderatediftscultywithconcentration,persjstejwe,or

pace'l'
      ..Indeed,'
               the Law Judge'
                            jaid nnthing abbutMr.Hufps ability to perform job-related
ftm ctions for a full workday- ç%a benchm ark established by the A dm inistration's ow n

regulations-'' Thomas#.Berryhilt91,6F.3d307,312(4thCir.2019)(citationsomitted). Based
on theje deficienciej in the bssessmeht of plaintiffs residualfunctional capacity,the court
.    '                 -           .          -           '




concludesthatrem and isrequired. See id.

         For sim ilar reasons,the courtis also unable to.conclude thatthe Law Judge presented a
                                                                      '
                                                  ,

legally sufficient .
                   hypothçticql to the vocational expert. W hile the Law Judge adopted the

vocationàlexpm-t''
                 s opinion thatplaintiffcan perform production-oriented w ork asan assem bler,

packer;orinspector,the voçationalexpeftwasnot'
                                       ,     askedtoconsiderthesignitlcance.ofmoderate

limitationsin'concenkation,persi.stence,orpacein theperformancç pfsuçhjobs,a1lofwhich
w ould.seem ingly m quireattendancetotask. N evertheless,the Law Judgerelied on thetestim ony
                                                              .




ofthevocationalexpertindeterminingthattherearejobsexisting in signitkantnumbersinthe
nationaleconom y which M r.Huffcan perfonn.
     .   ln W alkèr.v..Bow en, 889. 17.
                                      2d 4t (4th Cir.1989),the Fourth Circuitcommented as
                                       .




fpllows:

                  Thepu'
                       yppse ofbringing in akoçationalexpertisto assistthe ALJin
                  detirmining whethçr there is work available in the national
                  .


              .   eqo'nömywhiphthis'
                                   particglarclaipantcanpçrlbrm. ln orderfora
                  vicationalekpert's opinion to be relevantor helpful,itmust be
                  haseduppnaconsiderationofai1otherevidençeintherecord,andit
                  mustàeinresjonsetoproperhypotùeticalquestionsw hich fairly set
                                                                  .

                  outa1lofclaim ant'k impairments.

1d.at50(citationsomitted).
                              In his opinion,the Law Judgc did notofferany specific rationalg for om itting m oderate

        limitationsin concentra
                              'tion,persistence,orpacefrom theàypotheticalquçstioflpropoundedtothe
        vocatiônalexpmrt. Thç coul4 is upable to concludethatthehypotheticalquestion posed by the
        Law Judge,which'wassum ed that plaintiff can perform ççsimple routine repetitive tasks in a

        lb'w-stressjob,''was sufficientto alertthe vocational expertto the existence of moderate
'


        lim itations in concentration,w ork persistence,and attendance to task. The courtbelieves that

        consideration ofsuch lim itationsw ould beim portantin assessing aclaim ant'scapacity to perform
    .                             .   :                               .


        thejobsidentitled by.the vocatilmalexpert. Indeed,in response tb additiorialquestions,the         '
            .


        vocationalexperttestified that those very same jobs wovld no longer be available if the
        hypotheticalindividualwasdistractedfrom workingforatleast25percentoftheworkday. (Tr.
        ,




        79-80)..
        1.. ,.      .   ,,.   M oreovxy,Jhq.
                              .
                                          .
                                           :rptlr                                             .
                                                                                                  4
                                                                                                     countlfora
                                                .thCimnit,h>sspepifically held,th>jGan AL.Jdpesnpt.ap.        .       .




        claim ant's lim itations in concentration, persistence, apd paçe by restricting the hypothetical
        qùestion to sim ple,rou
                              'tinetasksorunskilledwork-''' M ascioi780F.3dat638(quotingW inschel
                                                          .
                                                  '
                .



        v.'
          comm'rofSoc.Sec-,631F.3d1176,1180(11thCir.201129. ThecpurtrecognizesthatMascio

L
        dqesnotstand forthe pr
                            ''''
                                 oposition thatm oderate lim itations in concentration,persistence,orpàce
                                                      '''
                                                      .
                                                              '   .                       '

                                                                          '
                                                  .

               translateintoq.limitation in aclaimant'sresidualfunctionalcapacity. Rather,asindicated
        alw ays.                              o

                :                                                                                     '           .       .
        above,the decision underscoresihe Law Judge'sduty to explain how hisresidualfundional
        capacity Gndingjadequately'accountforaclaimant'swork-related limitations. ln thiscase,the

        Law Judge7did notprovide w ch explanation. Consequently,$ta rem and isin order.'' 1d.
                                                                                      .
                                                      .




                                                                              8
      For the x asons stated, the court Gnds Rgood cause'' to remsnd this case to the
Comm issionerforfhrther devçlopm entand consideraion-z If the Commissioner is lmable to

decide the case in plaintx sfavor on the basis ofthe exiso g record,the Commlssionerwill

conkuctasupplementaladmlnlskaivehenrlng étwlllch b0th sideswillbeallowedtopresent
addlGonaleddenceandargument. AnappropriateorderofremsndwillbeenterM tllisday.

      TheClerklsdirectedtosendcertlledcopiesoftbismemorandum opinionto allcolmnelof

record.
      DATED:n 1.#.fF dayofM ay,2019.



                                            SeniorUnited StatesDistrictJudge




       2h lightofthecoM 'sdecision to mmnndthecasetoleCommissioner,thecourtdeclinesto address
M r.Huq'sremsinlng cllumsofo= r.


                                             9
